Citation Nr: 1140590	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides in service.

2.  Entitlement to service connection for renal cell carcinoma to include as due to exposure to harmful chemicals during military service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from July 1964 to July 1968.  Personnel records show that the Veteran had no foreign service.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
  
This case was previously before the Board in November 2010 and was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service personnel records do not show and the Veteran does not content that he served in or visited the Republic of Vietnam during military service; therefore, exposure to herbicides may not be presumed. 

2.  There is competent evidence of a current diagnosis of diabetes mellitus.

3.  There is no evidence of diabetes mellitus in service, or within one year after service, and no competent medical evidence linking the Veteran's diabetes mellitus with his period of service, to include exposure to herbicide agents or hazardous chemicals.

4.  There is no evidence of renal cell carcinoma in service, or within one year after service, and no competent medical evidence linking the Veteran's renal cell carcinoma with his period of service, to include exposure to hazardous chemicals.

CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Service connection for renal cell carcinoma is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his diabetes mellitus and renal cell carcinoma are related to service.  Specifically, he contends that he was exposed to several harmful chemicals during military service which led to his current disorders.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified disorders, including diabetes mellitus.  38 C.F.R. § 3.309(e).  

Analysis

The Veteran's service treatment records are negative for either diabetes mellitus or renal cell carcinoma.  Significantly, examination reports along with reports of medical history dated in June 1964 and February 1968 are negative for indications of either disease.       

Post-service private and VA treatment records dated from February 2004 to October 2010 show that the Veteran was diagnosed with renal cell carcinoma in June 2005.  These treatment records also note a diagnosis of diabetes and, while there are no treatment records showing an initial diagnosis of diabetes, the Veteran contends that he was first diagnosed with diabetes in 1998 or 2000.  Significantly, these records show a 30 year post-service history of working in the airline industry as well as a history of smoking.  

The Veteran was awarded Social Security disability benefits, due in part to his renal cell carcinoma and diabetes, effective May 21, 2005.  A copy of the decision and the medical records used in support of this decision have been associated with the claims file.              

In an October 2007 statement the Veteran wrote that during his military service as a sheet metal worker for aircraft from 1964 to 1968 he was in direct contact with chemicals, agents, and materials that are now known to contain various carcinogens.  Specifically he indicated that he was exposed to asbestos, zinc chromates and acetone products, and aircraft fuel vapors from flight line work.  The Veteran indicated that he worked in a fabrication shop for approximately 3.5 years where a variety of repair activities were being conducted including welding, painting, and metal fabrication in an environment that was poorly ventilated with inadequate decontamination procedures in place.  In a subsequent October 2010 statement the Veteran indicated that he was also exposed to benzene during his military service.  
He contended that his exposure to several harmful chemicals during military service led to his current diabetes and renal cell carcinoma.  In support of this contention he submitted several medical articles regarding exposure to such chemicals and subsequent renal cell carcinoma.  

The Veteran was afforded a VA hematology examination with regard to the claimed renal cell carcinoma issue in December 2010.  During this examination the examiner reportedly reviewed the claims file in detail.  After a review of the claims file the examiner noted that the etiology of the Veteran's renal cell carcinoma was uncertain.  While there was no family history to suggest a genetic basis the Veteran did have a history of smoking and obesity, both of which are associated with an increase risk in renal cell cancer.  As to the question of an etiologic connection between the Veteran's exposure to asbestos, zinc chromate, acetone, benzene, and jet fuel during military service and subsequent renal cell carcinoma, the examiner wrote that, in her opinion, it was less likely than not (50 percent of less probability) that his renal cell carcinoma was related to his service duties/exposures.  The Veteran had previously provided a reference entitled "Occupational risk factors for renal cell carcinoma: agent-specific results from a case-control study in Germany."  This was a case controlled study subject to the limitations of methodologic shortcomings including poor exposure assessments and dis classification of exposure.  Some excess risk in certain occupations involving heavy metal exposures (cadmium, lead) and "very long exposures to the chemical, rubber, and printing industries" were observed.  Exposure to petrochemicals, paints, and asbestos were also noted to show an excess risk of RCC (renal cell carcinoma) in this study, however extensive metaanalysis on this topic has failed to support an association between kidney cancer risk and asbestos (Sali, D and Bofetta, P:  Kidney cancer and occupational exposure to asbestos: a meta-analysis of occupational cohort studies.  Cancer Causes Control, 11:37, 2000.  and Lipworth, et al:  The Epidemiology of Renal Cell Carcinoma.  The Journal of Urology 176:2353, 2006).  

1. Diabetes mellitus, type II

The Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus on a presumptive basis.  38 U.S.C.A. § 5107(b).  First, there is no evidence of diabetes within one year of service.  38 C.F.R. § 3.307(a)(3).  The earliest evidence of diabetes is 1998, approximately 30 years after service.  Second, there is no evidence that the Veteran actually served in Vietnam from January 1962 to May 1975.  The Veteran's service treatment records are negative for any foreign service and the Veteran does not contend that he served in Vietnam.  Thus, the Veteran is not entitled to the presumption under 38 C.F.R. § 3.307.

The Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  

The claim is also denied on a direct basis.  The Veteran's service treatment records are silent as to any complaint or diagnosis of diabetes mellitus or associated symptomatology.  Furthermore, the Veteran does not contend that he began experiencing precursors of diabetes during military service and there have been no allegations of continuity of symptomatology.  He was not diagnosed with the disorder until at least 1998, nearly 30 years after his separation from service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no competent evidence of record that links the Veteran's diabetes mellitus to any event in service, including possible herbicide exposure.  

2.  Renal cell carcinoma

The Board finds that service connection for renal cell carcinoma is not in order.  As above, the Veteran's service treatment records are negative for any indications of renal cell carcinoma and the Veteran was not diagnosed with this disorder until June 2005, approximately 37 years after military service.  Furthermore, the Veteran does not contend that he began experiencing precursors of renal cell carcinoma during military service and there have been no allegations of continuity of symptomatology.  While the Veteran is competent to report that he was exposed to asbestos, zinc chromate, acetone, benzene, and jet fuel during military service there is no link between the Veteran's current diagnosis of renal cell carcinoma and this exposure.  As above, the December 2010 VA examiner provided an opinion that the Veteran's renal cell carcinoma was unrelated to active military service to include the Veteran's credible reports of in-service exposure to hazardous chemicals.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  The opinion of the December 2010 VA examiner is highly probative and outweighs the other evidence of record, including the Veteran's contentions.  As there is no evidence that the Veteran's renal cell carcinoma is related to service, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b).

With regard to both issues addressed in this decision, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on these matters.  Accordingly, the Veteran's opinion that his current claimed disorders are related to military service is not competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the Board finds that the claim for service connection for the claimed disorders is denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in September 2007.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained an adequate medical opinion as to the etiology of the renal cell carcinoma, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

With regard to the diabetes issue, the Veteran has not been given a VA examination.  However, VA need not conduct an examination with respect to the diabetes claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  There is no competent evidence that suggests a causal link between the diabetes and any incident of active duty or that the conditions may be associated with the Veteran's service.  Indeed, in view of the 30 year gap between the diabetes diagnosis and active duty, relating the Veteran's diabetes to his military service would be entirely speculative. Therefore, there is no duty to provide an examination or a medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for renal cell carcinoma is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


